Citation Nr: 0900322	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-41 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left foot disability, claimed as due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to March 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Oakland, California, and 
Portland, Oregon Regional Offices (RO) of the United States 
Department of Veterans Affairs (VA).  In a November 2003 
rating decision, the Oakland RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left foot 
disability.  In an August 2005 rating decision, the Portland 
RO denied entitlement to service connection for PTSD.  The 
case is again under the jurisdiction of the Oakland RO.

The issue of entitlement to service connection for PTSD is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent medical evidence is 
against a finding that the veteran has additional left foot 
disability that resulted from carelessness, negligence, lack 
of proper skill, error in judgment, or some other incident or 
fault on the part of the VA in rendering treatment on May 29, 
1999.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
left foot disability are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

With respect to the veteran's claim for compensation under 38 
U.S.C.A. § 1151 for a left foot disability, the RO provided 
notice in an August 2002 letter, prior to adjudication of 
that claim in November 2003.  A March 2006 letter addressed 
the rating criteria and effective date provisions that are 
pertinent to the appellant's claim, and the claim was 
subsequently readjudicated in February 2008.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained records of VA medical treatment, assisted the 
veteran in obtaining evidence, afforded the veteran a 
physical examination, and obtained a medical opinion as to 
the etiology and severity of relevant disabilities.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on that claim at this time.

II.  § 1151 Claim

Pertinent law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In 
determining whether additional disability exists, VA compares 
the veteran's physical condition immediately prior to the 
surgery upon which the claim for benefits is based with the 
physical condition after the surgery.  38 C.F.R. § 3.361(b).

The veteran contends that he suffered additional disability 
to his left foot as the result of negligence on the part of a 
VA physician who rendered treatment on May 29, 1999.  He 
believes that he is entitlement to compensation for that 
additional disability under 38 U.S.C.A. § 1151 on that basis.  

A January 1998 VA examination noted a deformity of the left 
fifth metatarsal bone area.

A May 29, 1999, VA treatment record noted that the veteran 
was seen with an abscess of the left foot.  The veteran 
reported a history of foot pain due to callous from a fifth 
metatarsal fracture.  The physician noted the lateral aspect 
of the callous with abscess.  The medial aspect of the 
abscess contained cheesy pus.  An incision and drainage was 
performed, and the wound was packed.  The veteran was 
directed to keep off the foot, to keep it clean and dry, and 
to return the following Monday.

A July 1999 podiatry consultation noted a grade 2 ulcer on 
the fifth metatarsal base of the left foot.  There were no 
signs of infection.  In August 1999, the veteran appeared to 
be developing a sinus with minimal drainage and a callous 
around the sinus.  The area was debrided.  In September 1999, 
cellulitis was noted on the lateral aspect of the left foot.  
In October 1999, abscess was noted on the central aspect of 
the left plantar foot.  Purulence was drained.  In November 
1999, the ulcer was healing and there were no signs of 
infection.  

In April 2000, a foot film was negative for osteomyelitis.  
The examiner stated that he would have to review the film 
with the radiologist, but that assuming the veteran had 
osteomyelitis, it was likely secondary to vascular compromise 
from morbid obesity along with constant trauma from walking.  
An exostectomy of the left fifth metatarsal based was 
performed in September 2001.  In August 2002 a radiology 
report noted severe hypertrophic changes representing the 
healing phase of chronic osteomyelitis which may still be 
active.  A May 2003 bone scan was negative for osteomyelitis.  
In July 2003 he underwent left tibial talocalcaneal 
arthrodesis for treatment of left Charcot foot and ankle.  
Foot ulcer treatments were noted in 2004.  

A VA orthopedic examination of the veteran's left foot was 
conducted in June 2007.  The examiner reviewed the claims 
folder in conjunction with the examination.  He noted the 
veteran attributed his current left foot difficulties, 
including osteomyelitis, surgical debridement, fusion of the 
subtalar joint and ankle, and inability to stand or walk 
without support, to the May 1999 VA treatment.  On 
examination, the left foot showed a marked supinated 
forefoot, somewhat c-shaped.  The veteran had a fused ankle 
and subtalar joint.  The ankle appeared to be approximately 
90 degrees, but the marked supination distorted this.  The 
veteran was unable to stand with his foot plantigrade.  He 
had a very broad gait and required assistance in standing.  
Skin was within normal limits.  The incision at the base of 
the left fifth metatarsal plantarily was well-healed and 
there were no signs of current infection.  The examiner 
stated that:

The patient claims that his problems 
ensued as a result of an iatrogenic 
laceration created by the VA physician in 
05/99; however in reviewing the C file, 
which was quite voluminous, on that 
particular date, the note from the 
physician states that the patient 
presented with an abscess and that she 
performed an I&D and also consulted with 
Surgery.  The wound apparently was 
packed.  The fact that it did not heal 
subsequent to this is more, I believe, on 
further review, due to the shape of his 
foot, which was c-shaped at that time and 
had a bony prominence on the base of the 
fifth metatarsal which was secondary to a 
previous fracture.  Having a supinated 
foot with a bony prominence would 
predispose this area to chronic 
breakdown.  The patient, although not 
diagnosed as diabetic, was probably 
simply undiagnosed, and in spite of 
periodic normal blood tests, was 
developing neuropathy, and this all made 
healing of this wound much more 
difficult....

Therefore, in answering the requested 
opinion, it is not possible for me to 
infer that the patient developed 
osteomyelitis or his other residual 
disabilities directly related to the 
procedure performed by the physician at 
the VA; in fact, I believe there was a 
series of cascading events, that more 
than likely started with his fracture, 
which healed with a bony prominence, 
leading to ulceration, abscess formation, 
and long-term treatment, this being 
complicated by his development of 
diabetes.  

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown:  (1) Disability/additional disability; (2) 
that VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Although the veteran has asserted that he has additional left 
foot disability as a result of VA negligence in treating an 
abscess and callous on his left foot in May 1999, nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).  

There are, in fact, no statements in the record in the 
category of medical authority supporting the veteran's claim.  

On the other hand, the medical evidence against the veteran's 
claim is the June 2007 medical opinion of the VA physician.  
This medical evidence standing against the veteran's claim 
was offered following examination that was conducted for the 
expressed purpose of determining whether the veteran's left 
foot pathology represented additional disability for purposes 
of obtaining VA benefits.  This opinion is deemed by the 
Board to be of high probative value.  It was based upon 
review of the medical record and examination of the veteran, 
and included reasons and bases for the conclusions reached.  

In view of the foregoing, the Board must find that 
preponderance of the competent medical evidence is against a 
finding that the veteran's current left foot pathology 
represents additional disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident or fault on the part of the 
VA, nor as the result of an event that was not reasonably 
foreseeable.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  Therefore, the award of 
entitlement to compensation under 38 U.S.C.A. § 1151 is not 
warranted.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left foot disability is denied.


REMAND

The veteran contends that he has PTSD as a result of a 
physical assault and a sexual assault during service.  
Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Here, a treating 
VA psychiatrist has described PTSD which he believes is 
supported by the record showing the veteran was given an 
expeditious discharge from service following his having been 
absent without leave (AWOL).  The veteran has reported that 
he was sexually assaulted by another soldier in 
August/September 1975 and subsequently went AWOL.  He 
contends he never reported this incident at the time or ever 
told anyone about it for many years after service.  The 
veteran has also reported an incident in approximately 
November 1975 when he was beaten by three soldiers.  The RO 
has unsuccessfully attempted to track down records of courts 
martial or other disciplinary actions against the men 
involved in this attack.

VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault notes that: "Personal assault is 
an event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking." M21-1, Part III, 
5.14c. M21-1 identifies alternative sources for developing 
evidence of personal assault, including private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals. M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  

Examples of behavior changes that might indicate a stressor 
include: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship. M21-1, Part III, 
5.14c(7)(a)-(o). See also 38 C.F.R. § 3.304(f)(3) (2004); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in PTSD 
personal assault cases).

Here, the veteran has provided statements from his wife, 
indicating that the veteran has confided in her about his 
sexual assault in recent years, and from his older sister, 
who has attested to the change in the veteran's personality 
between the early period of his service and his early 
discharge.  Additionally, the veteran's service personnel 
records show that he was AWOL from November 3 to November 6, 
1975; that he failed to appear for formation on February 19, 
1976; and that he was recommended for expeditious discharge 
in February 1976 for these actions and for lack of motivation 
and inability to adapt socially or emotionally to service.

Whether such evidence would support a finding of a stressor 
sufficient to support a diagnosis of PTSD is a medical 
question.  While the treating psychiatrist has indicated that 
PTSD is present, the record also contains diagnoses of other 
psychiatric disorders, including major depression, paranoid 
schizophrenia, and alcohol dependence.  The veteran has not 
been provided with a comprehensive VA psychiatric examination 
in conjunction with his PTSD claim.  Consequently, a 
psychiatric examination is necessary. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he has PTSD, in accordance with 
DSM-IV criteria based on an inservice 
stressor event.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination.  Based on review of 
the record and evaluation of the veteran, 
the psychiatrist should provide opinions 
responding to the following:  

a)  What is the correct diagnosis for the 
veteran's psychiatric disability?  
Specifically, do the symptoms noted 
support or exclude a diagnosis of PTSD?

b)  If PTSD is diagnosed, are the 
veteran's alleged stressor events in 
service, as described in his accounts 
events of sufficient gravity to support a 
diagnosis of PTSD?  Does the veteran have 
PTSD due to the reported stressor events 
in service?  Further, in line with the 
M21-1 provisions, the examiner is 
requested to provide detailed medical 
analysis and interpretation of the 
diagnoses found present on examination in 
light of all the evidence of record for 
the purpose of addressing whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors.  The examiner must 
explain the rationale for all opinions 
given.

2.  Thereafter, readjudicate the veteran's 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


